                                         Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 1 of 11




                                   1

                                   2                               UNITED STATES DISTRICT COURT

                                   3                            NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5
                                         IN RE PLUM BABY FOOD LITIGATION,                  CASE NO. 21-CV-913-YGR
                                   6
                                         This Document Relates to: All Actions             ORDER DENYING MOTION TO TRANSFER
                                   7                                                       AND GRANTING IN PART THE GULKAROV
                                                                                           PLAINTIFFS’ MOTION FOR APPOINTMENT
                                   8                                                       OF INTERIM CO-LEAD CLASS COUNSEL

                                   9                                                       Re: Dkt. Nos. 34, 70, 71

                                  10          This consolidated action alleges, inter alia, consumer protection claims arising from a

                                  11   congressional report dated February 4, 2021, in which the U.S. House of Representatives

                                  12   Subcommittee on Economic and Consumer Policy found that many popular baby and toddler
Northern District of California
 United States District Court




                                  13   foods possibly contained excessive levels of heavy metals, including arsenic, cadmium, lead, and

                                  14   mercury. Following release of the report, at least 80 actions were filed against baby food

                                  15   manufacturers, including defendants Plum, PBC and its then-parent company Campbell Soup

                                  16   Company. Five of those actions were: Ludmila Gulkarov, et al. v. Plum, PBC and Plum, Inc.

                                  17   (Case No. 4:21-CV-913-YGR); Vanessa Mathiesen v. Plum, PBC (Case No. 4:21-CV-1763-

                                  18   YGR); Cindy Pereira v. Campbell Soup Co. and Plum, PBC (Case No. 4:21-CV-1767-YGR);

                                  19   Autumn Ellison v. Plum, PBC and Plum, Inc. (Case No. 21-CV-2015-YGR); and Jessica David, et

                                  20   ano. v. Plum PBC (Case No. 4:21-CV-2059-YGR) (collectively, the “Consolidated Action”).1

                                  21          Currently pending before the Court is defendants’ motion to transfer the Consolidated

                                  22   Action2 to the District of New Jersey, where four similar actions (also now consolidated) are

                                  23
                                              1
                                                A motion for centralization had been filed with the Judicial Panel of Multidistrict
                                  24
                                       Litigation (“JPML”) to coordinate and transfer actions arising out of the House Subcommittee
                                  25   Report under the multidistrict litigation procedures. See In re Baby Food Marketing, Sales,
                                       Practice and Products Liability Litig., MDL. No. 2997. On June 7, 2021, the JPML denied the
                                  26   motion. (Dkt. No. 66.)

                                  27          2
                                               Brown v. Plum, PBC (Case No. 21-4953-YGR), was filed on June 28, 2021, after the
                                       May 3, 2021 Order consolidating the five aforementioned actions. By Order dated July 15, 2021,
                                  28
                                            Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 2 of 11




                                   1   pending. (Dkt. No. 34.)3 Also before the Court are two motions of appointment of interim class

                                   2   counsel, one brought by plaintiff Sarah Brown and the other brought by plaintiffs Ludmila

                                   3   Gulkarov, Janine Torrence, Kelly McKeon, Josh Crawford, Mayra Moore, Jessica David, Heather

                                   4   Age, Autumn Ellison, and Vanessa Mathiesen (the “Gulkarov plaintiffs”). (Dkt. No. 70, 71.)4

                                   5   Having carefully considered the papers submitted, the Court hereby DENIES the motion to transfer

                                   6   and APPOINTS Rebecca A. Peterson and Susana Cruz Hodge as Interim Co-Lead Class Counsel

                                   7   for plaintiffs and other members of the proposed classes in the Consolidated Action.

                                   8   I.      MOTION TO TRANSFER

                                   9           Consideration of a motion to transfer venue is a two-step inquiry. First, the Court must

                                  10   determine whether this action is one that “might have been brought” in the transferee forum. 28

                                  11   U.S.C. § 1404(a). Second, it must determine whether transferring the action is warranted based on

                                  12   the convenience of the parties and witnesses and the interests of justice. Id.
Northern District of California
 United States District Court




                                  13           A.       STEP ONE

                                  14           With respect to the first inquiry, this action “might have been brought” in the District of

                                  15   New Jersey if subject matter jurisdiction over the claims, personal jurisdiction over the defendants,

                                  16   and venue would have all been proper in that district had the case been brought there

                                  17   originally. See Hoffman v. Blaski, 363 U.S. 335, 343–44 (1960). For purposes of general personal

                                  18   jurisdiction, it was not clear that Plum primarily conducted business in New Jersey upon the

                                  19   Court’s review of the papers. It was also not clear that any of the claims brought by plaintiffs in

                                  20   this district arise from or relate to Plum’s activities there for purposes of specific personal

                                  21

                                  22
                                       the Court deemed Brown related to the consolidated action. (Dkt. No. 77.) However, Brown is
                                  23   not subject to the pending motion to transfer, which had been filed prior to commencement of that
                                       action.
                                  24
                                               3
                                  25           Those actions are Erin Smid v. Campbell Soup Co. and Plum, PBC (Case No. 1:21-CV-
                                       2417-NLH); Richard Chase and Stacey Chase v. Campbell Soup Co. and Plum, PBC (Case No.
                                  26   1:21-CV-4650-NLH); Emily Baccari, Jillian Geffken, Heather Hyden, and Mercedes Jones v.
                                       Campbell Soup. Co. and Plum, PBC (Case No. 1:21-CV-4749-NLH); and Smith v. Campbell Soup
                                  27   Co. and Plum, PBC (Case No. 1:21-CV-8567-NLH).
                                  28           4
                                                   The remaining plaintiff Cindy Pereira did not move to appoint counsel.
                                                                                          2
                                         Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 3 of 11




                                   1   jurisdiction. Thus, the Court requested the parties to further brief whether courts in New Jersey,

                                   2   where Campbell is headquartered, could properly exercise personal jurisdiction over Plum. (Dkt.

                                   3   No. 74.)5

                                   4            Plaintiffs raised legitimate questions as to the location of Plum’s principal place of

                                   5   business.6 In particular, plaintiffs pointed to, among other things, (1) a January 27, 2021 filing

                                   6   with the California Secretary of State which lists Emeryville, California as the location of Plum’s

                                   7   principal executive office as well as each of its officers; and (2) a copy of Plum’s Terms of Service

                                   8   viewed on March 9, 2021, listing Emeryville, California as its contact address. (Dkt. Nos. 53-2,

                                   9   53-3.)

                                  10            For their part, defendants originally provided a declaration by Keely Stewart, Campbell’s

                                  11   senior corporate counsel and assistant secretary, representing that “Plum’s principal place of

                                  12   business was in Camden, New Jersey, and [that] it maintained no employees, headquarters,
Northern District of California
 United States District Court




                                  13   offices, or corporate operations in California.” (Dkt. No. 34-1, ¶ 4.) Defendants supplemented

                                  14   this with a four-paragraph declaration from Mr. Stewart which added that Plum’s board of

                                  15   directors, corporate officers, and employees all worked out of Campbell’s Camden, New Jersey

                                  16   headquarters between the December 2018 closure of Plum’s Emeryville offices and May 3, 2021,

                                  17   when Campbell no longer owned Plum. (Dkt. No. 76.) According to an amended certification of

                                  18   interested parties, Sun-Maid Growers of California acquired Plum on this latter date. (Dkt. No.

                                  19   65.)

                                  20            Having reviewed the evidence submitted, the Court is still not persuaded that courts in

                                  21   New Jersey could properly exercise personal jurisdiction over Plum in the cases subject to this

                                  22   motion. Aside from two self-serving declarations by Campbell, defendants have failed to proffer

                                  23   any evidence demonstrating that Plum was, in fact, headquartered in New Jersey or that any of the

                                  24
                                                5
                                  25            “Personal jurisdiction over each defendant must be analyzed separately.” Harris Rutsky
                                       & Co. Ins. Servs, Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1130 (9th Cir. 2003) (citing
                                  26   Brainerd v. Governors of the Univ. of Alberta, 873 F.2d 1257, 1258 (9th Cir. 1989)). The Court
                                       assumes that plaintiffs’ theory of Campbell’s liability is predicated on that of Plum, its former
                                  27   indirect wholly owned subsidiary. (Dkt. No. 76, ¶ 2.)
                                  28            6
                                                    Plaintiffs do not dispute that Plum is incorporated in Delaware.
                                                                                             3
                                         Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 4 of 11




                                   1   relevant activities giving rise to the claims occurred there. Conversely, plaintiffs proffer a

                                   2   Statement of Information filed on January 27, 2021, with the California Secretary of State

                                   3   indicating that Plum’s mailing address, principal executive office, and executive officers are all

                                   4   based in Emeryville, California. When confronted with this document, defendants claim that this

                                   5   was an erroneous filing (without any further explanation) and proffered a Certificate of Surrender

                                   6   filed on February 22, 2021 with the California Secretary of State. (Dkt. No. 75-9.)7 However, this

                                   7   subsequent filing does not establish that Plum’s executive office and officers were in New Jersey.

                                   8   Rather, it only lists a Camden, New Jersey mailing address for copies of legal service. Moreover,

                                   9   even assuming that this document effectuated a change in Plum’s principal place of business, there

                                  10   is no indication that it functioned retroactively. The Gulkarov action, the first action filed in this

                                  11   District arising from the congressional report, commenced on February 5, 2021.8 Accordingly, the

                                  12   Certificate of Surrender does not support a finding of personal jurisdiction over Plum in New
Northern District of California
 United States District Court




                                  13   Jersey.

                                  14             Plaintiffs also provided a purported copy of Plum Organic’s Terms of Service obtained

                                  15   from Plum’s website on March 9, 2021 by plaintiffs’ counsel. Under “How to Contact Us,” Plum

                                  16   lists the same Emeryville, California address. Defendants again asserted, without explaining, that

                                  17   the website terms were in error but do not provide the Court with a corrected copy. Accordingly,

                                  18   without any evidence corroborating Campbell’s representations or overcoming plaintiffs’

                                  19   evidence, the Court is unable to conclude, based on defendants’ showing on this motion, that this

                                  20   action could have properly been brought in New Jersey.

                                  21             B.     STEP TWO

                                  22             Even assuming this action could have properly been brought in New Jersey, defendants fail

                                  23
                                                 7
                                                 The Court is skeptical as to defendants’ claimed error in light of a Statement of
                                  24
                                       Information dated December 26, 2019, also filed with the California Secretary of State, again
                                  25   listing Emeryville, California as the location of its principal executive office and its corporate
                                       officers. (Dkt. No. 75-8.)
                                  26
                                                 8
                                                 Indeed, Plum purportedly represented that “[t]he corporation consents to process against
                                  27   it in any action upon any liability or obligated incurred within the State of California prior to the
                                       filing of this Certificate of Surrender may be served upon the California Secretary of State.” (Dkt.
                                  28
                                       No. 75-9 at 2.)
                                                                                          4
                                         Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 5 of 11




                                   1   to show that the requested transfer would better convenience the parties and witnesses and serve

                                   2   the interests of justice. With respect to this second inquiry, relevant factors the Court may

                                   3   consider include: (1) plaintiff’s choice of forum, (2) convenience of the parties, (3) convenience of

                                   4   the witnesses, (4) ease of access to the evidence, (5) familiarity of each forum with the applicable

                                   5   law, (6) feasibility of consolidation with other claims, (7) any local interest in the controversy, and

                                   6   (8) the relative court congestion and time of trial in each forum. Vu v. Ortho-McNeil Pharm., Inc.,

                                   7   602 F. Supp. 2d 1151, 1156 (N.D. Cal. 2009). Weighing of the factors is “best left to the

                                   8   discretion” of the Court. Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th

                                   9   Cir. 1979).

                                  10          As an initial matter, in weighing the factors, the Court focuses on Plum, whose products

                                  11   are the subject of this case. The products at issue all bear Plum’s name, and there are no specific

                                  12   allegations that Campbell manufactured, sold, or marketed the subject baby foods. Moreover,
Northern District of California
 United States District Court




                                  13   only one of the five California actions that are subject to this motion to transfer named Campbell

                                  14   as a defendant. That action, Pereira, makes no specific allegations that Campbell had any

                                  15   involvement with the baby foods at issue or that Campbell otherwise directed Plum’s activities in

                                  16   any relevant way. Thus, the Court pays particular attention to Plum in assessing the Section

                                  17   1404(a) factors. 9

                                  18          The Court first considers convenience of the parties and witnesses. The nine plaintiffs in

                                  19   the cases comprising the consolidated actions hail from seven states across the country: California

                                  20   (Gulkarov, Mathiesen, and Moore); Florida (David); Kentucky (Age); Minnesota (McKeon); New

                                  21   York (Torrence); Pennsylvania (Crawford); and Oregon (Ellison). However, plaintiffs chose to

                                  22   file their claims in California. Moreover, there is no indication that plaintiffs in the California

                                  23   actions are also plaintiffs in the New Jersey actions. Thus, the Court infers that California is the

                                  24   more convenient forum for plaintiffs. Nevertheless, the Court recognizes that the critical

                                  25   witnesses in a class action such as this one will likely be those of defendants. Notwithstanding,

                                  26   while Mr. Stewart avers that “Plum’s day-to-day business operations were managed in association

                                  27
                                              9
                                             The Court makes these observations solely for purposes of determining venue without
                                  28
                                       commenting one way or the other as to Campbell’s ultimate liability.
                                                                                    5
                                         Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 6 of 11




                                   1   with Campbell from Campbell’s corporate headquarters” (Dkt. No. 78, ¶ 3), this is no longer the

                                   2   case in light of the May 2021 change in ownership. Nor is there any indication that the relevant

                                   3   witnesses remained in New Jersey since then. Indeed, Mr. Stewart avers that “[s]ubsequent to the

                                   4   closure of the Emeryville office, and until May 2021, none of Plum’s executives and corporate

                                   5   officers routinely worked out of or made Plum-related business decisions from any location in

                                   6   California.” (Id. ¶ 4.) In other words, before and after this period of time, these individuals were

                                   7   not based in New Jersey. Thus, the Court cannot find that convenience of the parties and

                                   8   witnesses weigh decidedly in favor of transfer.

                                   9          For these same reasons, the ease of access to the evidence does not necessarily weigh in

                                  10   favor of transferring this action to the District of New Jersey. Mr. Stewart avers that “[a]t the time

                                  11   Gulkarov was filed, all of Plum’s corporate files were also located in Camden, New Jersey.” (Dkt.

                                  12   No. 76, ¶ 4.) The declaration does not say whether that is still true given that Plum is no longer
Northern District of California
 United States District Court




                                  13   owned by the Camden-based company. Thus, the Court is not convinced that the ease of access to

                                  14   evidence coming from Plum supports transfer to New Jersey.

                                  15          The Court acknowledges that five now-consolidated actions are pending in the District of

                                  16   New Jersey. (Dkt. No. 78.) In this regard, defendants point to Hawkins v. Gerber Products, 942

                                  17   F. Supp. 2d 1208 (S.D. Cal. Feb. 20, 2013), in which the court observed that the transfer motion in

                                  18   that case “is unlike the typical binary ‘either-or’ transfer motion, because the consolidated In re

                                  19   Gerber action will continue in New Jersey regardless of the outcome of this transfer motion.

                                  20   Thus, the Court cannot simply weigh the benefits and costs of California versus New Jersey as the

                                  21   forum for Plaintiff’s case; instead, the question is whether this suit should be consolidated with In

                                  22   re Gerber in New Jersey, or whether it should proceed simultaneously—and separately in

                                  23   California.” Id. at 1213. Defendants argue that the same is true here and that declining to transfer

                                  24   would be “highly inefficient, including a waste of the parties and the Court’s time and resources,

                                  25   to simultaneously litigate materially identical cases involving the same claims and the same

                                  26   putative classes, in more than one court.” (Dkt. No. 34 at 10.)

                                  27          The existing litigation in New Jersey gives the Court serious concerns about judicial

                                  28   efficiency and also implicates consideration of the feasibility of consolidation with other claims.
                                                                                         6
                                         Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 7 of 11




                                   1   However, these concerns must be balanced against the equally serious judicial crisis faced by the

                                   2   District of New Jersey. Defendants point out that the President has made a number of nominations

                                   3   to that court. Even if the open seats are filled, the Court must also consider the forums’ relative

                                   4   caseloads. Defendants point out that, as of September 30, 2020, in the District of New Jersey, the

                                   5   median time from filing to disposition in civil cases was 9.9 months, and from filing to trial in

                                   6   civil cases was 37.1 months. Conversely, in the Northern District of California, the median time

                                   7   from filing to disposition in civil cases was 11.4 months and from filing to trial in civil cases was

                                   8   44.5 months. (Dkt. No. 57 at 4–5.) However, according to the same database, in the 12-month

                                   9   period ending March 31, 2021, there were 1,542 civil filings per judgeship in the District of New

                                  10   Jersey compared to 682 of the same in the Northern District of California.10 Thus, despite the

                                  11   feasibility of consolidation with the New Jersey cases, the Court finds that this factor is

                                  12   outweighed by the relative court congestion (indeed, double the caseload) in the District of New
Northern District of California
 United States District Court




                                  13   Jersey.

                                  14             The Court finds that the other remaining factors are either neutral or weigh against transfer.

                                  15   For example, prior to consolidation, the individual actions brought state law claims spanning a

                                  16   number of different states (not only California), which both federal courts are capable of

                                  17   adjudicating. Thus, the forums’ relative familiarity with applicable law is neutral. In addition,

                                  18   California appears to have a stronger local interest in the controversy since Plum, a company

                                  19   previously based in California and now acquired by a California company, is involved. Lastly,

                                  20   “[a]lthough great weight is generally accorded plaintiff’s choice of forum . . . when an individual .

                                  21   . . represents a class, the named plaintiff’s choice of forum is given less weight.” Lou v. Belzberg,

                                  22   834 F.2d 730, 739 (9th Cir. 1987). Therefore, plaintiffs’ choice of forum is neutral.

                                  23             In sum, the balance of the factors weighs against transfer. Defendants fail to persuade the

                                  24   Court that the convenience of the parties and witnesses and ease of access to the evidence weigh in

                                  25   favor of transfer. While feasibility of consolidation with other claims supports transfer, relative

                                  26

                                  27             10
                                                 See United States District Courts – National Judicial Caseload Profile, available at
                                       https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2021.pdf (last
                                  28
                                       viewed on July 30, 2021).
                                                                                        7
                                             Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 8 of 11




                                   1   court congestion and local interest in the controversy do not. The remaining factors, plaintiff’s

                                   2   choice of forum and familiarity with the applicable law, are neutral. Accordingly, based on its

                                   3   discretion, the Court concludes that transfer is not appropriate and thus DENIES the motion.

                                   4   II.      APPOINTMENT OF INTERIM CO-LEAD CLASS COUNSEL

                                   5            On June 29, 2021, the Court received applications for co-lead counsel from (1) the

                                   6   Gulkarov plaintiffs for the appointment of Rebecca A. Peterson of Lockridge Grindal Nauen

                                   7   P.L.L.P. and Susana Cruz Hodge of Lite DePalma Greenberg & Afanador, LLC as Interim Co-

                                   8   Lead Counsel, and Stephen R. Basser of Barrack Rodos Bacine as an Executive Committee

                                   9   member of this action (Dkt. No. 70); and (2) plaintiff Sarah Brown for the appointment of Melissa

                                  10   S. Weiner of Pearson, Simon & Warshaw, LLP, Annick M. Persinger of Tycko & Zavareei LLP,

                                  11   and Rachel Soffin of Milberg Coleman Bryson Phillips Grossman, PLLC as Interim Co-Lead

                                  12   Counsel (Dkt. No. 71). Defendants take no position on these motions. (Dkt. No. 73.)
Northern District of California
 United States District Court




                                  13            Having carefully reviewed the submissions by proposed counsel, the Court hereby

                                  14   APPOINTS Rebecca A. Peterson of Lockridge Grindal Nauen P.L.L.P and Susana Cruz Hodge of

                                  15   Lite DePalma Greenberg & Afanador, LLC as Interim Co-Lead Class Counsel for plaintiffs and

                                  16   other members of the proposed classes in the Consolidated Action. Interim Co-Lead Counsel

                                  17   must assume responsibility for the following duties during all phases of the Consolidated Action:

                                  18            a) Coordinating the work of preparing and presenting all of plaintiffs’ claims in the

                                  19               Consolidated Action and otherwise coordinating all proceedings, including organizing

                                  20               and supervising the efforts of plaintiffs’ counsel in a manner to ensure that plaintiffs’

                                  21               pretrial preparation is conducted effectively, efficiently, expeditiously, and
                                                   economically;
                                  22
                                                b) Delegating work responsibilities and monitoring the activities of all plaintiffs’ counsel
                                  23
                                                   in the Consolidated Action—including, but not limited to, those counsel serving on the
                                  24
                                                   Executive Committee—in a manner to promote the orderly and efficient conduct of
                                  25
                                                   this litigation and to avoid unnecessary duplication and expense;
                                  26
                                                c) Calling meetings of counsel for plaintiffs in the Consolidated Action for any
                                  27
                                                   appropriate purpose, including coordinating responses to questions of other parties or
                                  28
                                                                                          8
                                       Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 9 of 11




                                   1         of the Court, and initiating proposals, suggestions, schedules, and any other appropriate

                                   2         matters;

                                   3      d) Determining (after consultation with members of the Executive Committee and other

                                   4         co-counsel as may be appropriate) and presenting (in briefs, oral argument, or such
                                             other fashion as he or his designee may deem appropriate) to the Court and opposing
                                   5
                                             parties the position of the plaintiffs in the Consolidated Action on all matters arising
                                   6
                                             during pretrial (and, if appropriate, trial) proceedings;
                                   7
                                          e) Serving as the primary contact for all communications between plaintiffs and
                                   8
                                             defendants in the Consolidated Action, and acting as spokespersons for all plaintiffs
                                   9
                                             vis-à-vis defendants and the Court;
                                  10
                                          f) Directing and executing on behalf of plaintiffs the filing of pleadings and other
                                  11
                                             documents with the Court in the Consolidated Action;
                                  12
Northern District of California




                                          g) Appearing at all court hearings and conferences regarding the case as most appropriate
 United States District Court




                                  13
                                             for effective and efficient representation, and speaking for plaintiffs in the
                                  14         Consolidated Action at all such hearings and conferences;
                                  15      h) Receiving and initiating communication with the Court and the Clerk of the Court
                                  16         (including receiving orders, notices, correspondence, and telephone calls) and
                                  17         dispensing the content of such communications among plaintiffs’ counsel in the
                                  18         Consolidated Action;
                                  19      i) Initiating and conducting discussions and negotiations with counsel for defendants on

                                  20         all matters, including settlement in the Consolidated Action;

                                  21      j) Negotiating and entering into stipulations with opposing counsel as necessary for the

                                  22         conduct of the Consolidated Action;

                                  23      k) Initiating, coordinating, and conducting all discovery on behalf of plaintiffs in the
                                             Consolidated Action and ensuring its efficiency;
                                  24
                                          l) Selecting, consulting with, and employing experts for plaintiffs, as necessary for the
                                  25
                                             Consolidated Action;
                                  26
                                          m) Encouraging and enforcing efficiency among all plaintiffs’ counsel in the Consolidated
                                  27
                                             Action;
                                  28
                                                                                    9
                                         Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 10 of 11




                                   1          n) Assessing plaintiffs’ counsel for the costs of the Consolidated Action;

                                   2          o) Consulting with the Executive Committee to fulfill the Committee’s obligations as

                                   3              Interim Co-Lead Counsel shall direct;

                                   4          p) Preparing and distributing periodic status reports to the Court and to the parties as
                                                  ordered;
                                   5
                                              q) Develop and recommend for Court approval practices and procedures pertaining to
                                   6
                                                  attorneys’ fees and expenses as further detailed below and, on an ongoing basis,
                                   7
                                                  monitor and administer such procedures. At such time as may be appropriate, Interim
                                   8
                                                  Co-Lead Counsel also will recommend apportionment and allocation of fees and
                                   9
                                                  expenses subject to Court approval; and
                                  10
                                              r) Performing such other duties as are necessary in connection with the prosecution of
                                  11
                                                  this Consolidated Acton or as may be further directed by the Court.
                                  12
Northern District of California




                                              The foregoing assignment of tasks applies to all actions included in the above-captioned
 United States District Court




                                  13
                                       consolidated matters and all subsequently consolidated actions. At this juncture, the Court declines
                                  14
                                       to formally appoint an Executive Committee member. Nothing prohibits Interim Co-Lead Counsel
                                  15
                                       from delegating responsibilities to Mr. Basser. If necessary, Interim Co-Lead Class Counsel may
                                  16
                                       petition the Court to formally appoint one but would have to show good cause. However, at this
                                  17
                                       point, the Court finds that such a structure would merely increase administrative expense.
                                  18
                                       III.   CONCLUSION
                                  19
                                              The motion to transfer is DENIED. The Gulkarov plaintiffs’ motion for appointment of
                                  20
                                       interim class counsel is GRANTED IN PART AND DENIED IN PART. Plaintiff Brown’s motion in
                                  21
                                       this regard is DENIED. The parties are directed to meet and confer and file a proposed schedule for
                                  22
                                       the filing of the amended complaint and response thereto within five (5) business days of the date
                                  23
                                       of this Order.
                                  24
                                              Interim Co-Lead Counsel must serve a copy of this Order promptly by overnight delivery
                                  25
                                       service, electronic mail, facsimile, or other expeditious electronic means on counsel for plaintiffs in
                                  26
                                       each related action not yet consolidated in this proceeding to the extent that Interim Co-Lead
                                  27
                                       Counsel is aware of any such action(s) and on all attorneys for plaintiffs whose cases have been so
                                  28
                                                                                         10
                                         Case 4:21-cv-00913-YGR Document 79 Filed 07/30/21 Page 11 of 11




                                   1   consolidated but who have not yet registered for ECF.

                                   2          This Order terminates Docket Numbers 34, 70, and 71.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 30, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                   5                                                       UNITED STATES DISTRICT COURT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      11
